Case 2:20-cv-10518-GCS-APP ECF No. 38, PageID.580 Filed 03/26/21 Page 1 of 5




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

FORD MOTOR COMPANY and
FORD GLOBAL TECHNOLOGIES,
L.L.C.,                                          Case No. 2:20-cv-10518
        Plaintiffs,                              District Judge George Caram Steeh
                                                 Magistrate Judge Anthony P. Patti
v.

AIRPRO DIAGNOSTICS, L.L.C.,

           Defendant.
_________________________/

 ORDER ADDRESSING PLAINTIFFS’ MOTION TO COMPEL (ECF No.
   23) and NOTICING HEARING ON PLAINTIFFS’ MOTION FOR
               PROTECTIVE ORDER (ECF No. 36)

      A.    Background

      Ford Motor Company and Ford Global Technologies, L.L.C. (collectively

“Ford”) filed this lawsuit against AirPro Diagnostics, L.L.C. on February 27, 2020.

(ECF No. 1.) As Plaintiffs frame the matter:

      Ford files this complaint against AirPro for trademark infringement,
      false designation of origin, unfair and deceptive trade practices in
      violation of Michigan statutory and common law, copyright
      infringement, and breach of contract based upon AirPro’s
      misappropriation of Ford’s world-famous FORD OVAL® trademark
      and violation of Ford’s rights in its diagnostic software programs,
      Integrated Diagnostic System (“IDS”) and the Ford J2534 Diagnostic
      Software (“FJDS”).

(ECF No. 1, PageID.2 ¶ 1.) Defendant has filed answers and affirmative defenses.

(ECF Nos. 8, 15.)
Case 2:20-cv-10518-GCS-APP ECF No. 38, PageID.581 Filed 03/26/21 Page 2 of 5




         B.    Discovery

         Judge Steeh has referred this case to me for pretrial matters, excluding

dispositive motions. (ECF No. 24.) By way of background, on December 16,

2020, Defendant served amended answers to Plaintiffs’ first set of interrogatories

(Nos. 1-11) (ECF No. 23-1), and amended answers to Plaintiffs’ first set of

requests for production of documents (Nos. 1-71) (ECF No. 23-2). On December

21, 2020, Plaintiffs served a second set of requests for production of documents to

Defendant (Nos. 72-90) (ECF No. 23-5) and a second set of interrogatories to

Defendants (Nos. 12-25) (ECF No. 23-6). On February 12, 2021, Defendant

served objections to Plaintiffs’ second set of interrogatories (ECF No. 31-2) and

answers to Plaintiffs’ second set of requests for production of documents (ECF No.

26-5).

         Although the Court’s first amended scheduling order set the fact discovery

deadline for March 1, 2021 (ECF No. 19), the Court has entered an order holding

the fact discovery deadline in abeyance (ECF No. 29).

         C.    Instant Discovery Motion

         Currently before the Court is Plaintiff’s February 12, 2021 motion to

compel, wherein they seek “production of documents and interrogatory responses.”

(ECF No. 23, PageID.311.) Defendant has filed a response (ECF No. 26),



                                            2
Case 2:20-cv-10518-GCS-APP ECF No. 38, PageID.582 Filed 03/26/21 Page 3 of 5




Plaintiffs have filed a reply (ECF No. 31), and the parties have filed a joint

statement of resolved and unresolved issues (ECF Nos. 35).1

      On March 25, 2021, the Court conducted a video hearing, at which

Attorneys Jared Cherry and Ziyad I. Hermiz appeared. (ECF No. 25.)

      D.     Order

      For the reasons stated by the Court on the record, all of which are

incorporated by reference as if restated herein, Plaintiffs’ motion (ECF No. 23) –

as narrowed by the post-production reply brief and the parties’ joint statement,

which delineates six unresolved issues (ECF Nos. 31 & 35) – is ADDRESSED, as

follows:

      1.     As to Ford’s Second Set of Requests for Production (Nos. 72-
             84, 89-90) (ECF No. 23-5), Plaintiffs’ counsel reported a
             resolution as to RTPs 79 and 83. Moreover, the issues
             regarding RTPs 72-78, 80-82, 84, 89-90 have been resolved
             either by Defendant’s answers (ECF No. 26-5, PageID.472-
             481) or defense counsel’s representation that Defendant is not
             withholding information based on objections.

      2.     As to Ford’s Second Set of Interrogatories (Nos. 12-25) (ECF
             No. 23-6), Defendant’s February 12, 2021 objections (ECF No.
             31-2) appear to have been untimely. Nonetheless, defense
             counsel represented that Defendant is not withholding
             information based on objections. Moreover, the issue as to

1
  On March 12, 2021, the Court entered an order (ECF No. 34), which granted the
joint motion to seal (ECF No. 28). (See also ECF No. 32 [Sealed Ex. D to
Plaintiffs’ motion], ECF No. 33 [Sealed Ex. D to Defendant’s response]).

                                          3
Case 2:20-cv-10518-GCS-APP ECF No. 38, PageID.583 Filed 03/26/21 Page 4 of 5




           witness identification information sought with respect to
           Interrogatory No. 14 (id., PageID.514-515), has been resolved
           by a supplemental answer, signed under oath. Nevertheless, for
           further clarification on this issue, Ford may exceed Fed. R. Civ.
           P. 33(a)(1)’s limit and serve additional, follow-up
           interrogatories or further explore this issue in deposition. The
           issues regarding Interrogatory Nos. 17 and 19 are RESOLVED,
           as they will be addressed in deposition. Finally, the issue with
           respect to Interrogatory No. 25 (ECF No. 31-2, PageID.520)
           was RESOLVED by the stipulation placed on the record that
           Defendant will produce records.

      3.    As to AirPro’s alleged “boilerplate” relevance objections to
            Interrogatory Nos. 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, and 11 (ECF No.
            23-1), and Requests for Production Nos. 1, 2, 3, 4, 5, 6, 7, 8,
            12, 13, 14, 21, 22, 23, 24, 25, 26, 27, 28, and 29 (ECF No. 23-
            2), the issues are resolved by defense counsel’s representation
            that Defendant is not withholding information based on
            objections.


      4.    As to Interrogatory Nos. 1-5 and Requests for Production Nos.
            Request Nos. 4-8, 12-14 and 21- 29 and Defendant’s related,
            amended answers (ECF No. 23-2), the motion is RESOLVED
            by stipulation placed on the record, as the parties have reached
            an agreement whereby Defendant will produce more complete
            records, in accordance with Fed. R. Civ. P. 34(b)(2)(E)(i) (“A
            party must produce documents as they are kept in the usual
            course of business or must organize and label them to
            correspond to the categories in the request[.]”) Defendant may
            produce such information with whatever designation is
            warranted by the stipulated protective order (ECF No. 17).

      5.    As to Interrogatory No. 11 and Defendant’s amended answer
            (ECF No. 23-1, PageID.335-336), Plaintiffs’ counsel reported
            that this issue is “resolved for purposes of this hearing.”

     The Court will enforce the stipulations which were placed on the record.


                                        4
Case 2:20-cv-10518-GCS-APP ECF No. 38, PageID.584 Filed 03/26/21 Page 5 of 5




      Plaintiffs waived any request for “reasonable expenses incurred in making

the motion, including attorney's fees.” Fed. R. Civ. P. 37(a)(5)(A).

      Plaintiff’s March 25, 2021 motion for protective order (ECF No. 36) is

hereby noticed for a May 7, 2021 at 12:00 p.m. video hearing. Finally, the

deadline for discovery that is not effected by Plaintiff’s pending motion for

protective order (ECF No. 36) is extended to Monday, May 24, 2021. The parties

may raise any necessary, further requests for extension of the discovery deadline at

the forthcoming motion hearing.

      IT IS SO ORDERED.2


Dated: March 26, 2021
                                       Anthony P. Patti
                                       UNITED STATES MAGISTRATE JUDGE




2
 The attention of the parties is drawn to Fed. R. Civ. P. 72(a), which provides a
period of fourteen (14) days after being served with a copy of this order within
which to file objections for consideration by the district judge under 28 U.S.C. §
636(b)(1).
                                          5
